COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Lonnie Jackson v. The State of Texas

Appellate case number:      01-15-00780-CR

Trial court case number:    1427560

Trial court:                183rd District Court of Harris County

        This case was abated and remanded to the trial court based on appointed counsel’s
failure to timely file a brief on appellant’s behalf. On May 31, 2016, counsel, Kelly Ann
Smith, submitted a brief on appellant’s behalf. Accordingly, we withdraw our April 14,
2016 abatement order, and reinstate this case on the Court’s active docket. Appellant’s
brief is filed as of May 31, 2016.
      The State’s brief, if any, is due within 30 days of the date of this order. See TEX.
R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                     Acting individually

Date: June 7, 2016